DETAILED ACTION
In response to the Amendments filed on June 2, 2021, claim 1 is amended and claim 2 is cancelled. Currently, claims 1 and 3-12 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pgs. 4-5 with respect to Krulevitch in view of Cantor have been fully considered and are persuasive in view of the amended claims, see Interview Agenda for additional details. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Galen on June 9, 2021.

The application has been amended as follows: 
Claims 1 and 3 are amended and claim 13 is newly added.

a control circuit with a memory, the control circuit automatically storing in the memory an ejection event including an amount of the medicament that is ejected from the portable medical device during the ejection event; and 
a proximity sensor operatively coupled and communicating proximity data to the control circuit, and the proximity sensor configured to sense, at a time that the medicament is ejected, proximity of a solid object located within a predetermined threshold distance from a fixed location on the portable medical device in an ejection direction of the portable medical device without the proximity sensor making contact with the solid object; and
wherein, based on the proximity data, the control circuit is configured to tag the ejection event as an injection event if the ejection takes place within the threshold distance of the solid object and to tag the ejection event as a priming ejection if the ejection does not take place within the threshold distance of the solid object. 
3. (Currently amended) A portable medical device for injecting a medicament into a patient, comprising: 
a control circuit with a memory, the control circuit automatically storing in the memory an ejection event including an amount of the medicament that is ejected from the portable medical device during the ejection event; and 
a proximity sensor operatively coupled and communicating proximity data to the control circuit, and the proximity sensor configured to sense, at a time that the medicament is ejected, proximity of a solid object located within a predetermined threshold distance from a fixed location on the portable medical device in an ejection direction of the portable medical device without the proximity sensor making contact with the solid object; and
wherein, based on the proximity data, the control circuit is configured to tag , else tag the ejection event as a priming ejection. 
13. (New) The portable medical device of claim 3, wherein the solid object that leads to tagging the ejection event as an injection event includes bare skin and skin covered by clothing.

REASONS FOR ALLOWANCE
Claims 1 and 3-13 as presented in the above Examiner’s Amendments of the Amendments filed on June 2, 2021 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record fails to disclose either singly or in 
The closest prior art is Krulevitch (US Pub. No. 2011/0313350 A1), Cantor (US Pub. No. 2008/009811 A1), Lauchard (US Pub. No. 2009/0216182 A1), Jorgensen (US Pub. No. 2011/0270214 A1), Fonduca (US Pub. No. 2011/0282173 A1), Castellano (US Pat. No. 5,536,249), Fadell (US Pub. No. 2010/0207879 A1), and Schmitz (US Pat. No. 4,413,991).
Regarding claims 1 and 3, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of the control circuit being configured to tag the ejection event as an injection event using the proximity data from the proximity sensor sensed without making contact. In particular, while Krulevitch discloses a control circuit identifying an ejection event as an injection event or a priming event based on sensor data, Krulevitch does not explicitly disclose that the sensor being a proximity sensor as required, see pgs. 4-5 of Arguments filed on June 2, 2021 for additional details. It is noted that Langley also discloses identifying the priming event with a sensor in the form of a priming contact ([0018]). It is noted that using proximity sensors to control injection of an injector is known in the art as illustrated by Cantor and Lauchard. However, Cantor does not disclose the proximity sensor being capable of sensing the proximity at the time that the medicament is ejected, see pgs. 4-5 of Arguments filed on June 2, 2021 for additional details. Similarly, Lauchard prevents activation of the injection device for ejection unless a suitable injection surface is detected ([0019]) and therefore, is not suitable for determining a proximity at the time of the medicament is ejected in order to determine the ejection event as being an injection event or a priming event as the claim has been amended to require.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNA ZHANG/Primary Examiner, Art Unit 3783